Name: Commission Regulation (EC) No 1109/96 of 20 June 1996 amending Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector in respect of the total quantity for Denmark and the footnote concerning Germany
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  Europe;  EU finance
 Date Published: nan

 21 . 6 . 96 I EN I Official Journal of the European Communities No L 148/ 13 COMMISSION REGULATION (EC) No 1109/96 of 20 June 1996 amending Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector in respect of the total quantity for Denmark and the footnote concerning Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, total quantities fixed in Article 3 of Regulation (EEC) No 3950/92 on the basis of notification from the Member States of quantities definitively converted from direct sales into deliveries and vice versa; whereas the quantities for Denmark and the text of the footnote concerning Germany contain errors; whereas these should be corrected by increasing the quantity of deliveries by 10 tonnes and reducing the quantity of direct sales by 10 tonnes for Denmark and replacing the text of the foot ­ note concerning Germany with the text as amended by Council Regulation (EC) No 1 552/95 (3); Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector ('), as last amended by Commission Regulation (EC) No 635/96 (2), and in par ­ ticular Article 4 (2) thereof, Whereas Regulation (EC) No 635/96, in accordance with Article 4 (2) of Regulation (EEC) No 3950/92, adjusts the Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The table given in the first subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92 is hereby replaced by the following: Member State Deliveries Direct sales 'Belgium 3 097 584 212 847 Denmark 4 454 580 768 Germany (') 27 764 778 100 038 Greece 626 061 4 452 Spain 5 425 960 140 990 France 23 720 938 514 860 Ireland 5 234 987 10 777 Italy 9 632 540 297 520 Luxembourg 268 098 951 Netherlands 10 985 848 88 844 Austria 2 369 808 367 000 Portugal 1 835 461 37 000 Finland 2 355 721 10 000 Sweden 3 300 000 3 000 United Kingdom 14 308 657 281 390 ( l ) Of which 6 244 566 tonnes cover deliveries from producers on the territory of the new IJinder and 8 801 tonnes cover direct sales in the new Lander ' (') OJ No L 405, 31 . 12. 1992, p . 1 . (2) OJ No L 90, 11 . 4. 1996, p . 17 . (3) OJ No L 148 , 30 . 6 . 1995, p. 43. No L 148/ 14 TEN Official Journal of the European Communities 21 . 6 . 96 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1996 . For the Commission Franz FISCHLER Member of the Commission